Citation Nr: 0125745	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  01-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 until 
July 1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from the February 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2. An unappealed July 1947 rating decision denied service 
connection for heart disease.

3.  The evidence associated with the claims file subsequent 
to the July 1947 rating decision is not cumulative and 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for heart disease.

4.  The medical evidence of record does not establish that 
any current heart disease was manifest during service or 
within one year of separation from service.

5.  The medical evidence of record does not establish that 
any current heart disease is causally or etiologically 
related to an incident of the veteran's active service, or 
that any current heart disease is proximately due to service-
connected rheumatic fever.


CONCLUSIONS OF LAW

1.  The July 1947 rating decision that denied service 
connection for heart disease is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.200 (2000).

2.  Evidence received subsequent to the RO's July 1947 denial 
is new and material, and the requirements to reopen the claim 
for service connection for heart disease have been met.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.156, 3.159); 38 C.F.R. §  3.156 
(2001).

3.  Heart disease was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service connected 
disease or injury.   See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
heart disease.  He maintains that his present heart condition 
is related to an episode of rheumatic fever for which he was 
hospitalized in service.  The veteran was granted service 
connection for rheumatic fever an August 1946 rating 
decision.  In a July 1947 rating decision, the RO denied 
service connection for heart disease, as it was not found on 
the last examination.  The veteran was notified of that 
decision by RO letter dated in July 1947, along with his 
appellate rights.  However, the veteran did not initiate an 
appeal as to the denial of service connection for heart 
disease, and the decision as to that issue became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  In July 1999, the RO 
received the veteran's request to reopen a claim for service 
connection for heart disease, to include as due to his 
service-connected rheumatic fever.

According to VA law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).   
As the veteran filed his claim prior to this date, the 
earlier version of the law remains applicable in this case.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA"), which has been 
codified in 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  Implementing regulations for the VCAA were 
subsequently enacted, which are also effective November 9, 
2000.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The VCAA and the 
accompanying regulations redefine the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Id.  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO has informed 
the veteran of the evidence needed both to reopen his claim 
and to establish service connection.  In the most recent 
Supplemental Statement of the Case, dated January 2001, the 
RO informed the veteran of the VCAA, and determined that the 
provisions under the VCAA had been satisfied.  Under these 
circumstances, the Board finds that the requirements under 
the VCAA (as pertains to new and material evidence) have been 
satisfied, and the Board will proceed with appellate review. 

As noted earlier, the veteran claims he is entitled to 
service connection for heart disease.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110.  In addition, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  See 
38 C.F.R. § 3.310.

In the July 1947 rating decision, the RO denied service 
connection for heart disease on the basis that recent medical 
evidence was negative for any findings of heart disease.  The 
evidence associated with the file at the time of that 
decision included the veteran's service medical records, 
private medical statements from Simon Cherkasky, M.D., dated 
in May 1947 and July 1947, and a June 1947 VA examination 
report.  The veteran's service medical records and the June 
1947 VA examination were negative for any evidence of heart 
disease.  The records from Dr. Cherkasky indicated that the 
heart was within normal limits.  

The evidence associated with the claims file subsequent to 
the July 1947 rating decision includes a VA examination 
report dated in November 1999, in which the veteran was 
diagnosed with atherosclerotic heart disease.  The Board 
finds that this evidence is new and material, such that the 
veteran's claim for service connection for heart disease 
should be reopened.  38 C.F.R. § 3.156(a).  The basis of the 
July 1947 rating decision, which denied service connection 
for heart disease, was that there was no current medical 
evidence of heart disease.  Since that time, medical evidence 
of heart disease has been associated with the veteran's 
claims file.  As such, new and material evidence sufficient 
to reopen a claim for service connection has been presented, 
and the claim is reopened.  

Having reopened the claim for service connection for heart 
disease, the Board must now consider whether the RO has 
fulfilled its duty to assist the veteran establish his claim 
under the VCAA, as set forth in 38 U.S.C.A. § 5103A (West 
Supp. 2001) and 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The veteran's 
representative argues that the RO failed to comply with the 
VCAA in that the RO failed to notify the veteran of any 
information and evidence that is necessary to complete his 
claim, and that the RO incorrectly determined that there is 
no indication of any other evidence necessary to support the 
veteran's claim.  The Board points out that in the most 
recent Supplemental Statement of the Case, dated January 
2001, the RO informed the veteran of the VCAA, and determined 
that the provisions under the VCAA had been satisfied.  The 
Board agrees with this finding, in that the veteran's service 
medical records were obtained, and a review of the record 
confirms that all available records in relation to the 
veteran's claim of entitlement to service connection for 
heart disease have been obtained and associated with the 
claims file.  Furthermore, the Board notes that in light of 
the VA examination of the veteran's heart with a medical 
opinion regarding the etiology of the veteran's heart 
disease, a remand for an additional such examination is not 
required under the VA's duty to assist the veteran in 
developing his claim.  Moreover, the Board notes that in an 
October 2001 note, the veteran wrote, "I feel you have 
enough evidence" to make a decision on his case. As such, 
the Board is unaware of any further evidence that can be 
obtained to assist the veteran. 

Therefore, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159). Under these circumstances, the Board concludes that 
the VA has met its statutory duty to assist, and the Board 
will proceed with appellate review.  

In the present case, the veteran has maintained that his 
present heart disease is related to an episode of rheumatic 
fever that he incurred while in service.  Service connection 
will be granted for a disability resulting from disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).  
In addition, certain chronic diseases, such as 
arteriosclerosis, may be presumed to have been incurred 
during service if they manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b). 

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. See 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a).  

With regard to the current appeal, service entrance physical 
examination results dated November 1944 indicate that the 
veteran's heart and blood vessels were normal upon induction.  
Service medical records indicate that the veteran was 
diagnosed with rheumatic fever by his family doctor while at 
home on leave in February 1945.  The veteran was transferred 
to a Naval Hospital for convalescence in April 1945, where he 
was diagnosed with rheumatic fever.  When the veteran was 
discharged from treatment in September 1945, repeated cardiac 
examinations were non-revealing and the pulse rate response 
to exercise was normal.  Service discharge physical 
examination results dated July 1946 indicate that the veteran 
was diagnosed with rheumatic fever in 1945.  Upon 
examination, the veteran's cardiovascular system was normal.  

Following service separation, in May 1947, Simon Cherkasky, 
M.D. indicated that he had examined the veteran for service 
connected rheumatic fever.  Dr. Cherkasky indicated that an 
electrocardiogram showed evidence of a slight residual of a 
rheumatic heart.  

VA examinations were performed in June 1947.  The veteran 
gave a history of rheumatic fever, with hospitalization 
lasting over seven months.  The veteran complained of pain in 
the chest upon deep inspiration.  A special heart examination 
revealed a normal pulse rate, and sinus arrhythmia.  Radials 
were not sclerosed, and percussion and apex beat were normal.  
There was an occasional incomplete extra-systole, which 
disappeared after exercise.  There were no murmurs, thrills, 
or passive congestion.  The examiner found a history of 
rheumatic fever, and did not find heart disease.  

A June 1947 electrocardiogram revealed a moderate degree of 
sinus arrhythmia present, and the examiner's impression was 
of a normal EKG.  The examiner found no presence or history 
of anginal syndrome, coronary occlusion, hypertension, 
myocardial insufficiency, edema, or obesity.  A roentgen 
examination indicated no abnormalities of the bony thorax.  
Hilar markings and pulmonary parenchyma were negative for 
roentgenological pathology.  The cardiac shadow was within 
normal limits.  The veteran was diagnosed with a healthy 
chest with a history of rheumatic fever.  No heart disease 
was found.

In a July 1947 letter from Dr. Cherkasky, he opined that in 
light of the physical examination, history, and the 
electrocardiogram, there is evidence of a slight residual of 
rheumatic heart disease.

A July 1948 VA letter refers to a May 1948 report by Dr. 
Cherkasky.  Upon examination, Dr. Cherkasky found the heart 
to be within normal limits with the exception of numerous 
extra systoles.  Dr. Cherkasky diagnosed the veteran with old 
rheumatic fever, service incurred.

The veteran submitted a March 1951 report from Albert A. 
Denil, D.C., which indicated that at a February 1951 
examination, the veteran gave a history of rheumatic fever in 
1945 while on active service, as well as a recurrence of 
rheumatic fever in December 1945.  Upon examination, Dr. 
Denil found no rales present in the chest.  The veteran was 
diagnosed with a sinus arrhythmia, which Dr. Denil stated was 
the result of rheumatic fever.  

The veteran was afforded a VA examination April 1951.  The 
veteran reported no complaints of chest pain, and a history 
of rheumatic fever while in service. An electrocardiographic 
report revealed that the veteran's results were within normal 
limits, and sedimentation rate was negative.  The apex 
impulse was not palpated, and the left cardiac border was 
found within the mid-clavicular line by percussion.  There 
was a sinus heart rhythm with an occasional premature 
systole, and no murmurs or friction rubs were heard.  The 
veteran was diagnosed with a history of rheumatic fever in 
1945 and a history of heart disease. 

The veteran submitted an August 1951 report from Dr. Denil.  
This report was the same report Dr. Denil filed in March 
1951, which documented a February 1951 physical examination. 

VA medical records dated from July 1999 through August 1999 
indicate that the veteran received treatment for coronary 
atherosclerosis.  In July 1999,  the veteran's heart had a 
regular rhythm, and the veteran was diagnosed with 
arteriosclerotic heart disease.   
 
A VA heart examination was performed in November 1999.  The 
examiner noted the veteran's history of rheumatic fever and 
scarlet fever while on active duty in 1945, as well as a 1970 
episode of pericarditis.  The veteran stated that he had no 
significant cardiac problems until October 1997 when he was 
diagnosed with a small myocardial infarction.  The veteran 
complained of pressure in his chest occurring once a week 
when bent at the waist or when bending over a workbench. The 
veteran denied paroxysmal nocturnal dyspnea or edema.  The 
examiner noted no history of cardiac transplant, 
hypertension, endocarditis, palpitations, or syncope.  The 
veteran denied heartburn, significant regurgitation, and 
dysphasia.  

Upon physical examination, the examiner noted a well healed 
sternal scar, and a systolic ejection murmur along the left 
sternal border.  The examiner found no S4 gallop, diastolic 
murmurs, S3, ejection clicks, opening snaps, or regurg 
murmurs.  The examiner noted bilateral superficial 
varicosities without stasis changes, discoloration, or 
ulcerations.  Carotid pulses and pedal pulses were excellent.  

The examiner noted that the veteran had a symptom-limited 
stress test was performed in May 1998, during which the 
veteran's blood pressure change was appropriate, and no 
significant changes in the EKG were noted.  The examiner 
noted that the veteran also had an echocardiogram performed 
in May 1998 which revealed good left ventricular systolic 
function with no major wall abnormalities.  The veteran was 
noted to have some pulmonic and tricuspid valve 
insufficiency, which were described as probably not 
clinically significant.  The VA examiner noted that it was 
the opinion of the echocardiogram examiner that there was a 
low probability that the veteran was having chest discomfort 
secondary to bypass surgery. 

The veteran was diagnosed with rheumatic fever, resolved 
without residual, and artherosclerotic heart disease status 
post one vessel bypass, cardiomegaly functional Class 1.  The 
examiner's opinion was that the veteran's current problem 
appears to be artherosclerotic heart disease which has no 
significant relationship to his prior history of rheumatic 
fever.  The examiner noted that the veteran has no clinical 
evidence of residual valvular or myocardial disease from 
rheumatic fever. 

A November 1999 VA EKG revealed sinus rhythm with low 
voltage, and a chest X-ray revealed cardiomegaly with results 
of previous open-heart surgery. The examiner found pulmonary 
vascularity to be within normal limits.  The examiner's 
impression was of cardiac enlargement and changes of previous 
open heart surgery, large retrocardiac density with air-fluid 
level compatible with hiatal hernia, and that the chest was 
otherwise free of active disease.  

In December 1999, private medical records were received from 
William L. Gleason, M.D, including a November 1999 
echocardiography report.  Dr. Gleason's impression was that 
the left atrium appeared to be within normal size limits.  
The aortic root was within normal limits in size, but there 
may have been some expansion above the root.  The left 
ventricular cavity was also a normal size.  The left 
ventricular contractility appeared to be well maintained, and 
the aortic leaflets appeared normal.  The mitral leaflets 
were normal and showed a normal motion pattern.  Left 
ventricular wall thickness was at the upper limits of normal.  

Dr. Gleason noted that there may be a slight decrease in wall 
motion in the anterolateral region of the left ventricle, but 
overall left ventricular contractility appeared satisfactory.  
Dr. Gleason found that the continuous wave doppler of mitral 
inflow showed a flow velocity slightly more rapid during 
atrial contraction than during early filling phase, 
suggesting the possibility of a slight decrease in diastolic 
compliance of the ventricle.  A trace of mitral regurgitation 
was seen by color-flow doppler, no aortic regurgitation was 
seen, and some tricuspid regurgitation was present.  Dr. 
Gleason concluded that there was a possible slight decrease 
in diastolic compliance of the left ventricle, but with only 
borderline wall thickness.  Dr. Gleason found that overall 
the left ventricular function appeared satisfactory.  Dr. 
Gleason noted no other significant abnormalities, and nothing 
to suggest thrombi or tumors within the chambers.

In a November 1999 exercise report, Dr. Gleason found very 
rare single ventricular premature contractions dysrhythmias.  
Dr. Gleason's interpretation was of normal exercise 
tolerance, no chest pain to suggest agina, no EKG changes to 
suggest an ischemic response to exercise, and a negative 
treadmill test.

In a November 1999 physical examination, Dr. Gleason found no 
venous distention, no enlargement of the heart to percussion, 
and sounds were within normal limits.  Dr. Gleason's 
impression was of prior anterior wall myocardial infarction 
with subsequent left internal mammary artery graft to the 
anterior descending.

In January 2000, the RO requested an additional medical 
opinion from the VA examiner, based on receipt of the records 
from Dr. Gleason. The examiner reviewed entire claims file, 
including the subsequently submitted records from Dr. 
Gleason, in preparation for the additional opinion. The 
examiner noted that no other significant abnormalities were 
found during the stress test, and that the final 
interpretation of the treadmill report was of normal exercise 
tolerance.  The examiner noted that the veteran had no chest 
pain, and there was no EKG evidence to suggest ischemia.  The 
VA examiner did not indicate that these private records 
changed his prior opinion in the November 1999 VA examination 
report.  

Based upon this evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for heart disease.  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

The Board finds that although the veteran was treated for 
rheumatic fever while in service, the veteran's service 
medical records are negative for any evidence of heart 
disease during service, or within the first post-service 
year.  In fact, medical evidence of record indicates that the 
veteran was first diagnosed with heart disease in the 1990s, 
which was many years after service separation.  

Recent medical evidence indicates that the veteran currently 
suffers from atherosclerotic heart disease.  However, there 
is no indication that the veteran incurred atherosclerotic 
heart disease while in service, or within one year after 
discharge.  The veteran's service medical records report that 
upon discharge from service in July 1946, the veteran's 
cardiovascular system was normal.  Furthermore, at the 
November 1999 VA examination, the veteran stated that he had 
no significant cardiac problems until October 1997.  Despite 
the current diagnosis of atherosclerotic heart disease, there 
is no medical opinion indicating that such heart disease is 
causally or etiologically related to an incident of the 
veteran's active service.  As such, there is no evidence that 
would support a grant of service connection on a direct or 
presumptive basis.

More significantly, there is no persuasive medical evidence 
that proximately relates the veteran's current heart disease 
to his service connected rheumatic fever.  See 38 C.F.R. 
§ 3.310(a).  The veteran's representative argues that 
"[t]here are private medical reports in file relating his 
present heart condition to military service.  However, the VA 
has not accepted these reports as probative."  To the 
contrary, the Board notes that, in fact, the only medical 
opinion of record as to the etiology of the veteran's current 
heart disease does not support the veteran's contention.  The 
VA examiner noted, "[t]he veteran's current problem appears 
to be atherosclerotic heart disease which has no significant 
relationship to his prior history of rheumatic fever."  The 
Board recognizes that to come to this well-based conclusion, 
the VA examiner reviewed the entire claims file, including 
the veteran's service medical records regarding his in-
service occurrence of rheumatic fever.  Furthermore, the VA 
examiner was afforded to the opportunity to change or revise 
his opinion when he received the additional private medical 
records from Dr. Gleason, but he did not change his opinion 
that the veteran's current disability is not related to the 
service-connected rheumatic fever.  As such, the Board finds 
that the record lacks competent medical evidence relating the 
veteran's current heart disease to his in-service rheumatic 
fever, or some other in-service incident. 

The Board acknowledges the veteran's contentions that his 
current heart disease is related to his episode of rheumatic 
fever while in service.  However, as the veteran is a lay 
person with no apparent medical expertise or training, his 
statements alone are not enough to establish the etiology of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In the present case, as discussed above, 
there is no medical evidence or opinion indicating that the 
veteran's current heart disease began during service, or 
during the first post-service year.  There is also no medical 
evidence supporting the veteran's contention that his current 
heart disease is proximately due to his service-connected 
rheumatic fever.  

In light of the foregoing, there is no basis to award service 
connection for heart disease, and the appeal is denied.  The 
Board has considered the benefit of the doubt doctrine in 
this case, but as the evidence is not in relative equipoise, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for heart disease, and to that 
extent the appeal is granted.  

Service connection for heart disease is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

